DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Summary
This is the second Office Action based on Application 16/651,169 and is in response to Applicant Arguments/Remarks filed 12/30/2021.  
Claims 1-10 are previously pending, of those claims, claims 1, 3-5, and 7 have been amended, and claims 2 and 6 have been canceled.  Claims 1, 3-5, and 7-10 are currently pending and have been fully considered.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 1, 3-4 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over TAKEUCHI (WO 2014/013981 A1) in view of SCHAEFER (US 2014/0087231 A1).
With respect to claim 1.  TAKEUCHI teaches a battery pack 1 that includes a plurality of batteries 12, and an insulating oil 4 contained in the case 2 (abstract and page 3 lines 5-6).  Each of the batteries 12 include a plurality of protrusions 25 formed on the outer surface of the container of each battery (page 3 lines 38-39).  The protrusions function as spacers between adjacent batteries (page 3 line 45).  As seen in Figures 2 and 5, insulating oil 4 is accommodated in the gap between the batteries, and between the battery and the battery box (page 3 lines 48-50).  As seen in Figures 2 and 5 the insulating oil 4 fills the inside of the module case in an amount covering an entire volume of the battery cells, and the oil is filled to a predetermined height relative to the top of the case 2b.  TAKEUCHI teaches the plurality of protrusions 25 formed on the outer surface of the container of the battery (page 3 lines 18-19).  The protrusions of adjacent batteries contact and function as spacers between the batteries (column 3 lines 20-23).  These protrusions are taken to be the claimed plurality of channel guide members.  The insulating oil is accommodated in the gap between the battery, and this gap is taken to form the claimed cooling channel (page 3 lines 27-31).  
TAKEUCHI does not explicitly teach the protrusions 25 are formed of an elastic pad adhered to the battery cells by an adhesive material.  
SCHAEFER teaches an energy storage device comprising a plurality of cells, and a temperature control device for controlling the temperature of the storage cells 
At the time the invention was filed one having ordinary skill in the art would have been motivated to form the protrusions 25 of TAKEUCHI with the elastic means 29 of SHAEFER as this is a simple substitution of one known prior art element for another in order to achieve predictable results, as both the protrusions of TAKEUCHI and the cushions serve to separate the cells in the battery pack, and then the cushions of SCHAEFER then further teach that the elasticity function to compensate for the thermal expansions or impact (SCHAEFER paragraph 0150).  
With respect to claim 3.  TAKEUCHI teaches the protrusions between the batteries, and these are taken to form a channel having a lattice shape (see Figure 3).  
With respect to claim 4.  TAKEUCHI teaches the protrusions 25 formed between adjacent battery cells, and where the insulating oil 4 is accommodated in the gap between the batteries (page 3 lines 48-49).  These are taken to be the claimed cooling channel having a predetermined length along the height direction of the case (see Figure 3).  
With respect to claim 8.  TAKEUCHI teaches the insulating oil 4 is spaced apart from the upper side of the module case 2b by a predetermined distance (see Figure 2).  

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over TAKEUCHI (WO 2014/013981 A1) in view of SCHAEFER (US 2014/0087231 A1) as applied to claim 1 above, and further in view of SCHARNER (US 2019/0229386 A1).
Claim 5 is dependent upon claim 1 which is rejected above in view of TAKEUCHI and SCHAEFER.  TAKEUCHI teaches protrusions 25, but neither TAKEUCHI nor SCHAEFER teaches the channel guide members are arranged in a zigzag arrangement.  
SCHARNER teaches a plurality of storage cells 2 arranged in a module (paragraph 0026).  A cooling plate 4 is arranged between the storage cells (paragraph 0026).  The cooling plate 4 comprise a support frame and an elastic insert 7 (paragraph 0027).  One or more channels 13 are formed in the insert 7 in order to distribute the coolant or refrigerant (paragraph 0033).  A meandering channel 13 may be formed in the insert (paragraph 0033).  This meandering channel is taken to be the claimed zigzag arrangement. 
At the time the invention as filed one having ordinary skill in the art would have been motivated to substitute the shape of the protrusions or channels of TAKEUCHI with the insert 7 with the meandering channels of SCHARNER, as this is a substitution of one known prior art element for another in order to achieve predictable results, as the channels and shapes of the features of TAKEUCHI, as well as SCHARNER are designed for handling a heat transfer liquid, and therefore this substitution would have achieved predictable results.  

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over TAKEUCHI (WO 2014/013981 A1) and SCHAEFER (US 2014/0087231 A1) as applied to claim 1 above, and further in view of CHOI (US 2018/0331336 A1).
Claim 7 is dependent upon claim 1, which is rejected above under 35 U.S.C. 103 in view of TAKEUCHI and SCHAEFER.  SCHAEFER teaches the elastic means are adhesively bonded or like to the side of the cell (paragraph 0150).  However, neither TAKEUCHI and SCHAEFER teaches the adhesive material is double sided tape.  
CHOI teaches a battery module that includes a plurality of cells, and a cooling plate formed under the batteries (abstract).  Each battery may be attached to the cooling plate via a double sided tape (paragraph 0079).
At the time the invention as filed one having ordinary skill in the art would have been motivated to substitute the adhesive of SCHAEFER with the double sided adhesive tape as taught by CHOI, as this is a simple substitution of one known prior art element for another in order to achieve predictable results.  

Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over TAKEUCHI (WO 2014/013981 A1) and SCHAEFER (US 2014/0087231 A1) as applied to claim 1 above, and further in view of YOON (US 2007/0194757 A1).
Claim 9 is dependent upon claim 1 which is rejected above in view of TAKEUCHI and SCHAEFER, and claim 10 is dependent upon claim 9.  However, neither TAKEUCHI nor SCHAEFER explicitly teaches a pack case configured to receive the at least battery module.
YOON teaches a cooling system for a battery pack mounted in a vehicle (abstract).  A plurality of unit cells are connected to constitute a battery module, and then a plurality of modules are connected to constitute a pack (paragraph 0003).  
At the time the invention was file done having ordinary skill in the art would have been motivated to arrange the battery modules of TAKEUCHI and SCHAEFER as a battery pack for a vehicle as taught by YOON, as this is a combination of known prior art elements in order to achieve predictable results, as all of TAKEUCHI, WANG, and YOON teaches battery modules, and then YOON teaches that such modules may be connected together for a battery pack to be mounted on a vehicle.  

Response to Arguments
Applicant’s arguments, see pages 6-7 of Applicant Arguments/Remarks, filed 12/30/2021, with respect to the rejection(s) of claim(s) 1-4 and 8 under 35 U.S.C. 102 in view of TAKEUCHI, or claims 1-4 and 8 under 35 U.S.C. 103 in view of WANG, and further in view of SCHARNER as applied to claim 7 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of TAKEUCHI in view of SCHAEFER (US 2014/0087231 A1).
Applicant argues on page 6 of Applicant Arguments/Remarks that in SCHARNER, cooling plates are positioned between adjacent cells.  However, claim 1 has been amended to recite that the elastic pad of the channel guide member has opposing surfaces adhered to the respective ones of the facing batteries by an adhesive material, and the plurality of channel guide members is adhered without extending 
SCHAEFER then teaches elastic means 29 which are adhesively bonded to the flat sides of the cell (paragraph 0150).  Such elastic means 29 are taken to be analogous to the claimed elastic pad.  Such pads are adhesively bonded to the cells, and when substituted for the projections 25 of TAKEUCHI are taken to not extend across the cooling channel.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  PFLUEGER (US 2019/0097287 A1) – PFLUEGER teaches a battery module comprising a housing for a battery module 3, inside the housing are a plurality of battery cells (paragraphs 0054-0056).  The battery module then includes flow guiding elements 13, that comprise spacer elements 15 (paragraphs 0073-0075).  The spacer elements 15 are elastically deformable, and can serve for a compensation of volume expansion of the battery cells (paragraph 0132).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN G JELSMA whose telephone number is (571)270-5127. The examiner can normally be reached Monday through Thursday 7:00 AM to 5:00 AM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on (571) 272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN G JELSMA/Primary Examiner, Art Unit 1722